EHRLICH, Justice.
We take jurisdiction of this case pursuant to article V, section 3(b)(5) of the Florida Constitution, because the district court certified a question to be of great public importance. Gage v. State, 461 So.2d 202 (Fla. 1st DCA 1984). The question is identical to the certified question answered in the negative in Cochran v. State, 476 So.2d 207 (Fla.1985). Accordingly, we answer the certified question in the negative here, and approve the decision of the district court.*
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald and SHAW, JJ., concur.

The lower court reversed the sentencing order because the record failed to show the trial court had a guideline score sheet before it at time of sentencing. The issue is not raised here, and we express no opinion on the point.